PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/652,205
Filing Date: 17 Jul 2017
Appellant(s): Das et al.



__________________
Ashrit Das
John Broderick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/29/2020.


The ground(s) of rejection set forth in the Office action dated 07/31/2019 from which the appeal is taken have been modified by the advisory action dated 07/06/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
The  rejection  of claims 1-5 is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection.  MPEP 1205.02 states “An appellant’s brief must present arguments responsive to every ground of rejection stated by the examiner in the Office action from which the appeal has been taken (as modified by any advisory action and/or pre-appeal brief conference decision). See 37 CFR 41.31(c)  and 37 CFR 41.37(c)(1)(iv). If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of Claims 6 – 8 is withdrawn.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TYLER D PAIGE/Examiner, Art Unit 3661                                                                                                                                                                                                        
Conferees:
THOMAS BLACK

PETER NOLAN
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661                                                                                                                                                                                                        
501 Dulany ST.
Alexandria, VA 22314
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.